DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/29/20, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo et al. 2021/0052364 (priority date of 12/29/17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. 2015/0073534 in view of Guo et al. 2021/0052364. Noting for example figures 1 and 16 discloses


    PNG
    media_image1.png
    322
    660
    media_image1.png
    Greyscale

A fenestrated stent system (e.g. 210) for placement in the aortic bifurcation (functional language see MPEP 2114), the fenestrated stent system comprising: a fenestrated stent having a distal end and a proximal end, the fenestrated stent comprising a fenestration (212) at a point between the distal aorta end and the common iliac end and at least one radiopaque marker (see [0052] and element 35) wherein the fenestrated stent is tapered (see [0033] which states that the tube may be tapered) from the distal aorta end to the common iliac end; is balloon-expandable [0036]; branched vessel (92, 94) which may be stents (se [0067]).
However Roeder et al. does not specify that the fenestration comprises a radiopaque wireframe on the fenestration border or that the fenestrated stent is an aortic end or a common iliac proximal end.
Guo et al. teaches a fenestration stent with an opening that comprises a metal ring 130 which is a radiopaque wire which surrounds the opening (see figure 1 and [0064]).  It would have been obvious to one having ordinary skill in the art to modify the invention of Roeder et al. and provide a radiopaque wireframe on the fenestration 
 It further would have been obvious to one having ordinary skill in the art to utilize the stent of Roeder et al. and label them as a distal aorta end and a common iliac proximal end because Roeder et al. states that the device is designed for use in the aortic branches and common ilia vessels (see [0026; 0038]).
Regarding claims 3-4 and 6-8 Roeder et al. Does not specifically state there term 50% (“wherein the taper from the distal aorta end to the common iliac end is about 50%) The term “about” is broad. MPEP 2173.05(b) states:

“III. APPROXIMATIONS
A. "About"
In determining the range encompassed by the term "about" one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321,1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the 
Thus it is obvious that the taper of Roeder et al. is “about” 50% and the diameter is about 14mm and the common ilia end has a diameter of about 7mm (see [0057] for a diameter in the range from 3-10mm.
Regarding claims 12-15 and 17-20 method claims, Roeder et al. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention or Roeder to be utilized at a location in the aortic bifurcation because Roeder et al. states that the device is for use to accommodate aortic branches [0005; 0037] and branch vessels to the common iliac. Roeder et al. further utilizes balloon expandable stents therefore it would be obvious to expand a balloon within the fenestrated stent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 12, 2021